Case 9:18-cv-80176-BB Document 650-1 Entered on FLSD Docket 04/27/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
   IRA KLEIMAN, as the personal representative of the         CASE NO.: 9:18-cv-80176-BB/BR
   Estate of David Kleiman, and W&K Info Defense
   Research, LLC

                  Plaintiffs,

   v.

   CRAIG WRIGHT,

                  Defendant.

         [PROPOSED] ORDER GRANTING JOINT MOTION TO RE-SET TRIAL DATE,
        RE-SET CALENDAR CALL, EXTEND THE DUE DATE FOR DEMONSTRATIVE
             AND SUMMARY EXHIBITS, AND REQUEST STATUS CONFERENCE


          THIS CAUSE is before the Court on the Parties’ Joint Motion to Re-Set Trial Date, Re-

  Set Calendar call, Extend the Due Date for Demonstrative and Summary Exhibits, and Request

  Status Conference, ECF No. [649] (“Motion”). The Court has reviewed the Motion, the record in

  this case, the applicable law, and is otherwise fully advised.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Motion, ECF No. [649], is GRANTED.

              2. The Court’s Order Scheduling Trial, ECF No. [626], is AMENDED as follows:

                  This cause is specially set for trial beginning on November 1, 2021 at 9:00 a.m.

                  at the United States courthouse, 400 North Miami Avenue, Courtroom 10-2,

                  Miami, Florida. The parties shall appear before the Court for calendar call at 1:45

                  p.m. on September 14, 2021.

              3. The Court’s Order on the Motion for Extension of Time to Extend the

                  Demonstrative/Summary Exhibit Deadline, ECF No. [648], is AMENDED to

                  extend the due date for Demonstrative/Summary Exhibits to August 31, 2021.


                                                    1
Case 9:18-cv-80176-BB Document 650-1 Entered on FLSD Docket 04/27/2021 Page 2 of 2




             4. The Court will hold a Status Conference on May 11, 2021.

                 All other pre-trial deadlines in the Amended Order are unaffected by this order.




                                                                      JUDGE BETH BLOOM
                                                                      United States District Judge
  Copies to: Counsel of Record




                                                 2
